DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7 and 8-16 in the reply filed on 04/04/2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2021.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 01/27/2021 is considered and signed IDS form is attached.

Claim Objections
Claims 1, 2, 4, 5, 7 and 16 are objected to because of the following informalities: Claim 1 recites amounts by using “~”. In claims 1, 2, 4, 5, 7, and 16, it is suggested that all the ranges be amended to recite “-” between the amounts instead of “~”. For instance, amending 10~50 parts to 10-50 parts. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites components “polylactic acid….starch carrageenan”. It is suggested that “a” is inserted before each of these components. For instance, amending polylactic acid to “a polylactic acid”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 recites components “polylactic acid….starch carrageenan”. It is suggested that “the” is inserted before each of these . Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “polyester polyol”, which should be “a polyester polyol”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5 recites “starch glue” which should be “a starch glue” and “carrageenan” which should be “a carrageenan”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the weight ratio is (10~50):(20~100):(10~50) (10~50)”, which should be “the weight ratio is (10-50):(20-100):(10-50):(10-50):(10-50)” based on claim 1 (see above).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “polylactic acid” which should be “a polylactic acid”, “polyvinyl alcohol” which should be “a polyvinyl alcohol”, “polyurethane glue” which should be “a polyurethane glue” and “starch carrageenan” which should be “a starch carrageenan” in lines 3-4. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “biaxially stretching polylactic acid” which should be “biaxially stretching the polylactic acid”.
Claim 7 is objected to because of the following informalities: Claim 7 recites “preparing polyvinyl alcohol”, which should be “preparing the polyvinyl alcohol”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “mixing polyurethane glue with starch carrageenan to obtain waterborne composite glue”, which should be “mixing the polyurethane glue with the starch carrageenan to obtain a waterborne composite glue”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “preparing terephthalic acid-adipic acid-butanediol copolyester”, which should be “preparing the terephthalic acid-adipic acid-butanediol copolyester”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16 recites “polylactic acid and terephthalic acid-adipic acid-butanediol copolyester, and a mass ratio of polylactic acid to terephthalic acid-adipic acid-butanediol copolyester”, which should be “the polylactic acid and the terephthalic acid-adipic acid-butanediol copolyester, and a mass ratio of the polylactic acid and the terephthalic acid-adipic acid-butanediol copolyester”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “coating the waterborne composite glue on the polyvinyl alcohol film to form a barrier layer” but also “compositing the terephthalic acid-adipic acid-butanediol copolyester film with the polyactic acid film through the barrier layer”. It is not clear how the waterborne composite glue can both be coated onto the polyvinyl alcohol layer and used to composite the terephthalic acid-adipic acid-butanediol copolyester film with the polyactic acid film in different steps. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (WO 01/30571 A1) in view of Wang et al. (US 2009/0324917 A1), Kim et al. (WO 2012/023779 A2), Struempf et al. (DE 102007061506 A1) and Sorour et al. (International Food Research Journal, 2014). It is noted that when utilizing Terada et al., the disclosures of the reference are based on US 6,960,374 B1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Terada et al. are found in US ‘374. It is noted that the disclosures of Struempf et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1 and 2, Terada et al. disclose a biodegradable bag (a biodegradable multi-layer composite material) comprising biaxially oriented film comprising polylactic acid as outer layer, an adhesive and aliphatic polyester as inner layer (see Abstract and col. 6, lines 40-44 and col. 6, lines 50-55). The aliphatic polyester can be terephthalic acid-adipic acid-butanediol copolyester (see col. 3, lines 49-56 and col. 4, lines 10-13).
Terada et al. do not disclose polyvinyl alcohol. Terada et al. do not disclose polyurethane glue and starch carrageenan. Terada et al. do not disclose amounts of polylactic acid, terephthalic acid-adipic acid-butanediol copolyester, polyvinyl alcohol, polyurethane glue and starch carrageenan.
Wang et al. disclose aliphatic-aromatic polyester is ductile component in comparison to polylactic acid that is rigid component (see paragraph 0011). The amounts of aliphatic-aromatic polyester and polylactic acid can be varied to change ductility and rigidity (see paragraph 0011). 
Therefore, as taught by Wang et al., it would have been obvious to one of ordinary skill in the art to use amount or weight ratio of polylactic acid and terephthalic-adipic acid-butanediol copolyester (i.e. aliphatic-aromatic polyester) including that presently claimed to provide desired ductility and rigidity in Terada et al., and thereby arrive at the claimed invention.
Terada et al. in view of Wang et al. do not disclose polyvinyl alcohol. Terada et al. in view of Wang et al. do not disclose polyurethane glue and starch carrageenan. Terada et al. in 
Kim et al. disclose a multilayer barrier film comprising outermost resin layer comprising polylactic acid on a first resin layer comprising a polyvinyl alcohol resin (see page 16, claims 1 and 5). The polyvinyl alcohol layer is a barrier layer that is between two outermost layers, and thus, the PVOH layer can be prevented from external environment, thereby maintaining the barrier property (see page 5, lines 7-10). The multilayer barrier film exhibits good biodegradability (see Abstract and page 7, lines 21-23).
In light of motivation for using PVOH (polyvinyl alcohol layer) between two outermost layers comprising polylactic acid disclosed by Kim et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use PVOH layer of Kim et al. underneath the polylactic acid layer in Terada et al. in view of Wang et al. in order to provide barrier properties and to protect the barrier layer from external environment, and thereby arrive at the claimed invention. 
Accordingly, Terada et al. in view of Wang et al. and Kim et al. disclose biaxially oriented film comprising polylactic acid as outer layer, PVOH layer as barrier layer, an adhesive layer and aliphatic polyester layer as inner layer, in that order. As noted above, Kim et al. disclose PVOH layer provide gas barrier properties. Therefore, as taught by Kim et al., it would have been obvious to one of ordinary skill in the art to use amount or weight ratio of PVOH including that presently claimed in order to provide desired barrier properties in Terada et al. in view of Wang et al. and Kim et al., and thereby arrive at the claimed invention.
Terada et al. in view of Wang et al. and Kim et al. do not disclose polyurethane glue and starch carrageenan. Terada et al. in view of Wang et al. and Kim et al. do not disclose amounts of polyurethane glue and starch carrageenan.
Struempf et al. disclose a biodegradable adhesive that is two component polyurethane adhesive containing at least one polyester polyol together with polyisocyanates as crosslinker 
In light of motivation for using biodegradable adhesive comprising polyurethane adhesive in combination with starch disclosed by Struempf et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use biodegradable adhesive comprising polyurethane adhesive in combination with starch of Struempf et al. as the adhesive in Terada et al. in view of Wang et al. and Kim et al. in order to improve biodegradability, and thereby arrive at the claimed invention. 
Accordingly, Terada et al. in view of Wang et al., Kim et al. and Struempf et al. disclose biaxially oriented film comprising polylactic acid as outer layer, PVOH layer as barrier layer, an adhesive layer comprising polyurethane glue (adhesive) and starch and aliphatic polyester layer as inner layer, in that order. As noted above, the biodegradable adhesive can contain hydrophilic polymer such as starch which can affect the cohesion, flexibility or toughness of the crosslinked adhesive. Therefore, as taught by Struempf et al., it would have been obvious to vary amount or weight ratio of starch and polyurethane adhesive including that presently claimed in Terada et al. in view of Terada et al. in view of Wang et al., Kim et al. and Struempf et al. in order to provide desired cohesion, flexibility or toughness, and thereby arrive at the claimed invention.
Terada et al. in view of Wang et al., Kim et al. and Struempf et al. do not disclose starch carrageenan.
Sorour et al. disclose a blend of starch and carrageenan (see Abstract). The starch/carrageenan films affect water vapor permeability (see page 194, col. 1, water vapor permeability). Further, starch/carrageenan films affect tensile strength and elongation break (see page 194, col. 2, Conclusion).
In light of motivation for using a blend of starch and carrageenan disclosed by Sorour et al. described above, it therefore would have been obvious to one of ordinary skill in the art to use carrageenan in the adhesive of Terada et al. in view of Wang et al., Kim et al. and Struempf et al. in order to get desired balance of water vapor permeability as well as tensile strength and elongation break, and thereby arrive at the claimed invention.
Accordingly, Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. disclose a biodegradable multi-layer composite material. Given that Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. disclose the biodegradable multi-layer composite material comprising biodegradable layers (polylactic acid, polyvinyl alcohol and aliphatic polyester) including biodegradable adhesive and given that polyvinyl alcohol is barrier layer, the biodegradable multi-layer composite material is a full biodegradable high-barrier multi-layer composite material.

Regarding claim 5, Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. disclose a biodegradable multi-layer composite material as set forth above. Sorour et al. disclose a film comprising a blend of starch and carrageenan as set forth above. Further, Sorour et al. disclose the mechanical and water vapor permeability of the film increase with increasing carrageenan content (see Abstract).
Therefore, as taught by Sorour et al., it would have been obvious to one of ordinary skill in the art to use mass ratio of starch glue to carrageenan including that presently claimed depending on desired mechanical properties and water permeability, and thereby arrive at the claimed invention. 
Regarding claim 7, Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. disclose the full biodegradable high-barrier multi-layer composite material comprising biaxially oriented polylactic acid as outer layer, PVOH layer as barrier layer, an adhesive layer comprising polyurethane glue (adhesive) and starch and aliphatic polyester layer comprising terephthalic acid-adipic acid-butanediol as inner layer, in that order.  Further, Terada et al. disclose after lamination of polylactic acid layer, adhesive and aliphatic polyester, the laminate is hardened, i.e. cured (see col. 9, lines 8-17). Therefore, as taught by Terada et al., it would have been obvious to one of ordinary skill in the art to cure the full biodegradable high-barrier multi-layer composite material of Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al.
Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. do not disclose the full biodegradable high-barrier multi-layer composite material prepared by presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. meets the requirements of the claimed product, Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. clearly meet the requirements of present claim 7.
Regarding claim 8, Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. disclose the full biodegradable high-barrier multi-layer composite material as set forth above. Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. do not disclose the oxygen permeation rate as presently claimed. 
However, given that the full biodegradable high-barrier multi-layer composite material of Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. is identical to that presently claimed, it is obvious or inherent that the full biodegradable high-barrier multi-layer composite material of Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. has oxygen permeation rate as presently claimed.

Regarding claims 9, 10 and 13-15, Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. disclose the full biodegradable high-barrier multi-layer composite material, i.e. biodegradable bag (bag body) as set forth above. Further, Terada et al. disclose a zipper is provided at the mouth of the bag and the articles can be repeatedly put in and taken out of the bag (see col. 6, lines 62-64 and col. 7, lines 15-16). That is, Terada et al. disclose a packaging bag comprising a biodegradable bag (bag body) and a zipper.

Regarding claim 16, Terada et al. disclose the packaging bag comprising a biodegradable bag (bag body) and a zipper as set forth above. Further, Terada et al. disclose the zipper is made of biodegradable resin comprising a mixture of polylactic acid and aliphatic polyester (see col. 7, lines 4-8). If the aliphatic polyester is the major component forming the inner layer, it is preferred to have aliphatic polyester as the major component in zipper in order to easily bond together by heat sealing (see col. 7, lines 9-14). 
Accordingly, given that biodegradable bag (bag body) has inner layer comprising aliphatic polyester (i.e. terephthalic acid-adipic acid-butanediol copolyester), it would have been obvious to one of ordinary skill in the art to use zipper comprising a mixture of polylactic acid .

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (WO 01/30571 A1) in view of Wang et al. (US 2009/0324917 A1), Kim et al.  (WO 2012/023779 A2) and Struempf et al. (DE 102007061506 A1) and Sorour et al. (International Food Research Journal, 2014) as applied to claim 1 above, further in view of Guelcher et al. (US 2015/0182667 A1). 

Regarding claim 3, Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. disclose the full biodegradable high-barrier multi-layer composite material as set forth above. As set forth above, Struempf et al. disclose biodegradable adhesive comprising polyurethane adhesive and starch, wherein polyurethane adhesive is obtained from polyester polyol such as polylactone diol based on caprolactone and isocyanate.
Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. do not disclose isocyanate is isocyanate prepolymer.
Guelcher et al. disclose polyurethane prepolymers prepared by contacting a polyol with an excess of polyisocyanate (see paragraph 0095). The resulting prepolymer intermediate includes an adduct of polyisocyanates and polyols solubilized in an excess of polyisocyanates. The prepolymer exhibits both low viscosity which facilitates processing and improved miscibility as a result of the polyisocyanate-polyol adduct (see paragraph 0095). Polyisocyanate prepolymers provide an additional degree of control over the structure of biodegradable 
In light of motivation for using polyisocyanate prepolymer disclosed by Guelcher et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyisocyanate prepolymer as the polyisocyanate in polyurethane adhesive in Terada et al. in view of Wang et al., Kim et al., Struempf et al. and Sorour et al. in order to exhibit both low viscosity which facilitates processing and improved miscibility as well as to provide an additional degree of control over the structure of biodegradable polyurethanes, and thereby arrive at the claimed invention. Accordingly, Terada et al. in view of Wang et al., Kim et al., Struempf et al., Sorour et al. and Guelcher et al. disclose polyurethane adhesive (glue) comprising polyisocyanate prepolymer and polyester polyol.

Regarding claim 4, Terada et al. in view of Wang et al., Kim et al., Struempf et al., Sorour et al. and Guelcher et al. disclose the full biodegradable high-barrier multi-layer composite material as set forth above.  Terada et al. in view of Wang et al., Kim et al., Struempf et al., Sorour et al. and Guelcher et al. disclose polyurethane adhesive (glue) comprising polyisocyanate prepolymer and polyester polyol.
As noted above, Struempf et al. disclose the polyester polyol improves the biodegradability and Guelcher et al. disclose polyisocyanate prepolymer exhibit both low viscosity which facilitates processing and improved miscibility, and provide an additional degree of control over the structure of biodegradable polyurethanes. Therefore, as taught by Struempf et al. and Guelcher et al., it would have been obvious to one of ordinary skill in the art to use mass ratio of polyisocyanate prepolymer to polyester polyol including that presently claimed depending on desired biodegradability, viscosity and control over the structure of biodegradable polyurethanes, and thereby arrive at the claimed invention.
Regarding claims 11 and 12, Terada et al. in view of Wang et al., Kim et al., Struempf et al., Sorour et al. and Guelcher et al. disclose the full biodegradable high-barrier multi-layer composite material, i.e. biodegradable bag (bag body) as set forth above. Further, Terada et al. disclose a zipper is provided at the mouth of the bag and the articles can be repeatedly put in and taken out of the bag (see col. 6, lines 62-64 and col. 7, lines 15-16). That is, Terada et al. disclose a packaging bag comprising a biodegradable bag (bag body) and a zipper.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (CN 110341271 A) disclose a high-mechanical strength full-biodegradable composite film used in field of packaging bags comprising an outer layer prepared from modified polylactic acid, a bonding layer is a polyurethane adhesive and an inner layer prepared from polyterephthalic-adipic acid-butanediol ester (see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787